DETAILED ACTION
Response to Amendment
	The Amendment filed July 13, 2022 has been entered. Claims 1, 3-9, 11-16, and 18-20 remain pending in the application. Claims 2, 10, and 17 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed April 26, 2022.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-9, 11-16, and 18-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art of Chen et al. (CN 107844524A, translated) and Lan et al. (US 2019/0235764), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the prior art, alone or in combination, does not disclose independent claim 1 limitations “wherein before receiving the data request, the method further comprises: acquiring real-time data and non-real-time data of the numerical control system; establishing a shared memory in the numerical control system, and storing the real-time data of the numerical control system into the shared memory; and establishing a data cache in the numerical control system, and storing the non-real-time data of the numerical control system into the data cache” in combination with the other limitations of the claim. Independent claims 9 and 16 recite similar limitations and are similarly allowed. Dependent claims 3-8, 11-15, and 18-20 are allowed based on their dependency on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137